Citation Nr: 1043666	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  05-15 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to a compensable rating for the service-connected 
multiple shell fragment wound (SFW) residuals of the left lower 
extremity.  

2.  Entitlement to an initial compensable rating for the service-
connected SFW residuals of the left lower extremity based on 
neuropathy of the left foot and ankle.  

3.  Entitlement to a total disability rating based on individual 
unemployability by reason of service-connected disability (TDIU).  



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to December 1969 
and from June 1970 to March 1977.  

These matters initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision, and from 
an April 2005 rating decision by the RO.  

As the claim for an increased rating for the service-connected 
multiple SFW left lower extremity with neuropathy left foot and 
ankle involves a request for a higher rating following the grants 
of service connection, the Board has characterized this claim in 
light of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  

The Board remanded the case to the RO via the Appeals Management 
Center (AMC), in Washington, D.C. for additional development of 
the record in April 2009.  

The purpose of this remand was to assure compliance with the 
Veterans Claims Assistance Act (VCAA), to obtain any outstanding 
treatment records, and to schedule the Veteran for a VA 
examination.  

All of the actions previously sought by the Board through its 
prior development request appear to have been substantially 
completed as directed, and it is of note that the Veteran does 
not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); 
Dyment v. West, 13 Vet. App. 141 (1999).  

The VA's duty to assist is met; thus, it is not prejudicial for 
the Board to proceed with appellate review.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Upon completion of the requested development, a Supplemental 
Statement of the Case (SSOC), issued in May 2010, confirmed and 
continued the previous denials.  

Of preliminary importance, the Board notes that the record 
reflects a history of treatment for posttraumatic stress disorder 
(PTSD).  38 C.F.R. § 3.155 provides that any communication or 
action indicating intent to apply for one or more VA benefits may 
be considered an informal claim.  

There is no indication in the record that the issue of service 
connection for PTSD has yet been addressed; hence, it is referred 
to the RO for appropriate action.  38 U.S.C.A. § 5110(b)(3); 38 
C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 
Vet. App. 196, 198-200 (1992).  

The matter of a TDIU rating is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on this part.  



FINDINGS OF FACT

The service-connected penetrating SFWs of the left lower 
extremity are shown to have required debridement and delayed 
primary closure and to have been manifested by well-healed and 
nontender superficial scar above the knee; the below the knee 
residuals are shown to be productive of a disability picture that 
more nearly approximates that of moderate damage to the muscles 
of the posterior calf.  




CONCLUSION OF LAW

The criteria for the assignment of a 10 percent rating, but not 
higher for the service-connected SFW residuals of the left lower 
extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 
4.31, 4.118 including Diagnostic Codes (DCs) 7801 to 7805 
(2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.31, 4.118 including 
DCs 7801 to 7805 (2010); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.31, 4.73 
including DCs 5310 to 5314 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in January 2005, June 2009 
and July 2009.  In the June 2009 and July 2009 letters, the 
Veteran was notified of VA's practices in assigning disability 
evaluations and effective dates for those evaluations.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The claims were readjudicated in May 2010.  As this course of 
action has corrected any initial notice errors, there is no 
prejudice to the Veteran.  See Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  

The RO has either obtained, or made sufficient efforts to obtain, 
records corresponding to all treatment described by the Veteran.  
Specifically, the Veteran has been afforded multiple VA 
examinations to address the nature and severity of his service-
connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

The Board is aware that a July 2009 VA examination report 
suggests that the Veteran may be in receipt of Social Security 
Administration (SSA) benefits.  When the VA is put on notice of 
the existence of SSA records which have the reasonable 
possibility of substantiating the Veteran's claim for benefits it 
must seek to obtain those records before proceeding with the 
appeal.  See Golz v. Shinkseki, 590 F.3d 1317 (Fed. Cir. 2010).  

However, the Board notes that not all medical records or all SSA 
disability records must be sought, only those that are relevant 
to the Veteran's claim must be obtained.  

Further, relevant records for the purpose of 38 U.S.C.A. § 5103A 
are those records that relate to the injury for which the 
claimant is seeking benefits and have a reasonable possibility of 
substantiating the Veteran's claim.  The government is not 
required to obtain records in every case to rule out their 
relevance.  Id.  

Significantly, by his own admission during his VA examination, 
the Veteran has indicated that he is unemployed because of his 
PTSD.  As his claims for increased ratings are based entirely 
upon the service-connected left lower extremity disabilities, and 
the existence of a current diagnosis of PTSD is not at issue, the 
Board finds that obtaining SSA records that address PTSD, alone, 
is unnecessary.  

Hence, the Board is satisfied that all reasonable efforts to 
develop the record have been made with respect to these claims.  

As discussed, the Veteran was notified and aware of the evidence 
needed to substantiate his claims, the avenues through which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  

Thus, the Veteran has been provided with a meaningful opportunity 
to participate in the claims process and has done so.  Any defect 
in the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the Veteran.  

Therefore, any such defect is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


II.  General Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  Where an increase in the level of a 
service-connected disability is at issue, the primary concern is 
the present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  

However, in Fenderson, the Court noted an important distinction 
between an appeal involving a veteran's disagreement with the 
initial rating assigned at the time a disability is service 
connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence since 
the effective date of the grant of service connection to consider 
of the appropriateness of "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts found), are both required.  See Fenderson, 12 Vet. App. at 
126; see also Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).  

The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a noncompensable 
evaluation will be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).  

The rule against pyramiding, as set forth in 38 C.F.R. § 4.14, 
states that the evaluation of the same disability under various 
diagnoses is to avoided.  Disability from injuries to the 
muscles, nerves, and joints of an extremity may overlap to a 
great extent, so that special rules are included in the 
appropriate bodily system for their evaluation.  Id.  Both the 
use of manifestations not resulting from service- connected 
disease or injury in establishing the service-connected 
evaluation, and the evaluation of the same manifestation under 
different diagnoses are to be avoided.  Id.  

Where there is separate and distinct symptomatology of a single 
condition it should be separately rated.  Where the 
symptomatology of a condition is duplicative or overlapping with 
symptomatology of another condition, it may not receive a 
separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 
6 Vet. App. 259 (1994).  

The Board notes that the assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

One diagnostic code may be more appropriate than another based on 
such factors as a veteran's relevant medical history, his current 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).  

The Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an extraschedular 
evaluation if the case "presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards."  Id.  

Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).  

The governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent period of hospitalizations as to render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2010).  


III.  Specific Legal Criteria

Under 38 C.F.R. § 4.55, Principles of combined ratings for muscle 
injuries:

(a) A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the injuries 
affect entirely different functions.  

(b) For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 muscle 
groups for the shoulder girdle and arm (diagnostic codes 5301 
through 5306); 3 muscle groups for the forearm and hand 
(diagnostic codes 5307 through 5309); 3 muscle groups for the 
foot and leg (diagnostic codes 5310 through 5312); 6 muscle 
groups for the pelvic girdle and thigh (diagnostic codes 5313 
through 5318); and 5 muscle groups for the torso and neck 
(diagnostic codes 5319 through 5323).  

(c) There will be no rating assigned for muscle groups which act 
upon an ankylosed joint, with the following exceptions: (1) In 
the case of an ankylosed knee, if muscle group XIII is disabled, 
it will be rated, but at the next lower level than that which 
would otherwise be assigned. (2) In the case of an ankylosed 
shoulder, if muscle groups I and II are severely disabled, the 
evaluation of the shoulder joint under diagnostic code 5200 will 
be elevated to the level for unfavorable ankylosis, if not 
already assigned, but the muscle groups themselves will not be 
rated.  

38 C.F.R. § 4.55 (2010).  



Under 38 C.F.R. § 4.56, Evaluation of muscle disabilities:

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows: 

The Veteran's shrapnel wound disabilities have been rated 
pursuant to 38 C.F.R. 4.73, DCs 5310 to 5314 (2010); 38 C.F.R. 
§ 4.118, DCs 7801 to 7805 (2008); 38 C.F.R. § 4.118, DCs 7801 to 
7805 (2010); and 38 C.F.R. § 4.124a, DCs 8521 to 8528 (2010).  

The General Rating Formula for Muscle Injuries, 38 C.F.R. § 4.73, 
provides as follows:


Diagnostic Code 5311 provides:  

Group XI.  Function: Propulsion, plantar flexion of foot (1); 
stabilization of arch (2, 3); flexion of toes (4, 5); flexion of 
knee (6).  Posterior and lateral crural muscles, and muscles of 
the calf: (1) Triceps surae (gastrocnemius and soleus); (2) 
tibialis posterior; (3) peroneus longus; (4) peroneus brevis; (5) 
flexor hallucis longus; (6) flexor digitorum longus; (7) 
popliteus; (8) plantaris.  

30% for Severe;  20% for Moderately Severe;  10% for Moderate;  
and 0% for Slight.  38 C.F.R. § 4.73, DC 5311 (2010).  


Diagnostic Code 5312 provides:  

Group XII.  Function: Dorsiflexion (1); extension of toes (2); 
stabilization of arch (3).  Anterior muscles of the leg: (1) 
Tibialis anterior; (2) extensor digitorum longus; (3) extensor 
hallucis longus; (4) peroneus tertius.  

30% for Severe;  20% for Moderately Severe;  10% for Moderate;  
and 0% for Slight.  38 C.F.R. § 4.73, DC 5312 (2010).  


Under the former criteria for rating the skin, effective from 
August 30, 2002 to October 22, 2008, potentially applicable 
diagnostic codes for rating skin disabilities are as follows:


Diagnostic Code 7803 provides: 

10%	Scars, superficial, unstable.  

Note (1):  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  

Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.  

38 C.F.R. § 4.118, DC 7803 (2008).  


Diagnostic Code 7804 provides:  

10%	Scars, superficial, painful on examination.  

Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.  

Note (2): In this case, a 10-percent evaluation will be assigned 
for a scar on the tip of a finger or toe even though amputation 
of the part would not warrant a compensable evaluation.  

38 C.F.R. § 4.118, DC 7804 (2008).  


Diagnostic Code 7805 provides: 

Scars, other; Rate on limitation of function of affected part.  

38 C.F.R. § 4.118, DC 7805 (2008).  


Under the current criteria for rating the skin, effective October 
23, 2008, a Veteran who VA rated under diagnostic codes 7800, 
7801, 7802, 7803, 7804, or 7805 before October 23, 2008 can 
request review under diagnostic codes 7800, 7801, 7802, 7804, and 
7805, irrespective of whether the veteran's disability has 
increased since the last review.  VA will review that veteran's 
disability rating to determine whether the veteran may be 
entitled to a higher disability rating under diagnostic codes 
7800, 7801, 7802, 7804, and 7805.  

A request for review pursuant to this rulemaking will be treated 
as a claim for an increased rating for purposes of determining 
the effective date of an increased rating award as a result of 
such review; however, in no case will the award be effective 
before October 23, 2008.  


Diagnostic Code 7804 provides:  

Scar(s), unstable or painful:

30%	Five or more scars that are unstable or painful;  

20%	Three or four scars that are unstable or painful;  

10%	One or two scars that are unstable or painful.  

Note (1): An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  

Note (2): If one or more scars are both unstable and painful, add 
10 percent to the evaluation that is based on the total number of 
unstable or painful scars.  

Note (3): Scars evaluated under diagnostic codes 7800, 7801, 
7802, or 7805 may also receive an evaluation under this 
diagnostic code, when applicable.  

See 38 C.F.R. § 4.118, DC 7804 (2010).  


Diagnostic Code 7805 provides:  

Scars, other (including linear scars) and other effects of scars 
evaluated under diagnostic codes 7800, 7801, 7802, and 7804:  

Evaluate any disabling effect(s) not considered in a rating 
provided under diagnostic codes 7800-04 under an appropriate 
diagnostic code.  

See 38 C.F.R. § 4.118, DC 7805 (2010).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. §  4.7.  


V.  Analysis

Historically, the Veteran is shown to have sustained multiple 
penetrating wounds involving his extremities while serving in the 
Republic of Vietnam in 1969 due to a booby trap explosion.  The 
wound initially were debrided and underwent delayed primary 
closure.  The Veteran was medically evacuated for additional 
hospitalization.  

The Veteran asserts that his service-connected left lower 
extremity residuals have worsened due to symptoms that include 
numbness, tingling, pain, and burning in the left lower 
extremity.  

By way of procedural background, the RO granted service 
connection for multiple SFW residuals of the left lower extremity 
with neuropathy left ankle in a June 1970 RO rating decision, and 
assigned a 10 percent evaluation, effective on December 6, 1969.  

In a November 1977 RO rating decision, the evaluation for the 
service-connected multiple SFW residuals of the left lower 
extremity was decreased to a noncompensable (no percent) rating, 
effective from March 22, 1977.  The Veteran filed his most recent 
claim for an increased rating in June 2003.  

Notably, the VA treatment records, dated from February 2004, show 
findings of complaints of mild tingling in the left foot.  

The Veteran underwent a VA examination in August 2003 and 
reported having tingling in the left foot.  An examination of the 
left thigh revealed a 1 and 3/4 inch vertical scar more or less on 
the posterior medial upper thigh, without tenderness to 
palpation, swelling or deformity or appreciable tissue loss.  The 
examiner noted a 1/4 inch in diameter scar on the posterior lateral 
lower thigh that was hard to palpation.  

An examination of the left lower extremity below the knee 
revealed a 11/2 inch horizontal scar in the lower mid-calf, and a 
11/2 inch horizontal scar in the upper calf.  The Veteran also had 
an approximately 4 inch long oblique scar on the medial and 
posterior upper calf and about a 11/2 inch long horizontal scar in 
the mid-medial calf.  The examiner observed no tenderness on 
palpation, swelling or deformities, apparent tissue loss.  The 
dorsalis pedis pulse was +1, and no posterior tibial pulse 
appreciated.  Light touch sensation intact in the feet.  

The Veteran was diagnosed with shrapnel fragment and surgical 
scars as noted, and a claimed 10-year history of tingling in the 
left foot.  Significantly, no diagnosis was established, and 
photographs and X-ray studies of the left tibia and fibula were 
ordered.  

More recently, in July 2009 the Veteran underwent a VA peripheral 
nerves examination.  The examiner noted a history of an acute 
peripheral nerves disorder with an onset of January 1969 
following the Veteran's injury in Vietnam by a booby trap, which 
caused him to receive multiple shrapnel wounds.  

The Veteran reported that he underwent surgery in January 1969 
following his injury and that, ever since the surgery, he 
experienced numbness and tingling from the left hip into the left 
foot, along with burning in the toes.  

The Veteran denied having numbness or tingling in the toes until 
the last few years now that he was a diabetic, and started having 
pain in the left leg from the hip down.  The Veteran claimed that 
his disability had progressively worsened and took 200 mg of 
Sulindac twice per day to treat back pain, with poor response.  

With respect to his left lower extremity, the Veteran endorsed 
having symptoms of numbness, paresthesias, and pain, along with 
burning, numbness, and tingling as previously described.  

On motor examination, the examiner observed normal muscle bulk, 
tone and strength throughout the lower extremity with no weakness 
found.  

On sensory function testing, the examiner noted decreased 
vibration in the left lower extremity in the form of a 1+ 
sensation to vibration at the knee and ankle and great toe, as 
well as decreased pain sensation, decreased sensation to pinprick 
starting 10 cm above the lateral malleolus and below into the 
foot, decreased light touch sensitivity throughout the foot, and 
normal position sense.  

The Veteran was noted as having sock and glove distribution 
rather than specific nerve pattern with the affected nerves.  
Left knee reflex was recorded as 1+, left ankle reflex was 
recorded as +2.  

The examiner observed no muscle atrophy present or abnormal 
muscle tone or bulk, tremors, tics, other abnormal movements, 
function of any joint affected by a nerve disorder.  He had 
normal gait and balance. The Veteran did not undergo 
electromyography, but did undergo nerve conduction studies, which 
revealed moderate median neuropathy at the right wrist, but did 
not address the left lower extremity.  

The Veteran provided a history of being unemployed but not 
retired, due to "PTSD, SS, and VA" for the past 2 to 5 years.  
He was diagnosed with diabetic peripheral neuropathy and with 
paralysis of the external popliteal nerve by history that was 
etiologically related to diabetes.  The examiner opined that the 
problem associated with the diagnosis, peripheral neuropathy, 
caused nerve dysfunction, and that neuralgia was present, and 
that although the Veteran was not employed, there were no effects 
of the problem on usual daily activities.  

The examiner also investigated 6 scars located on the Veteran's 
left lower extremity.  With respect to the first scar examined, 
the examiner noted a vertical scar on the posterior thigh, which 
showed no adherence or color difference and had a mild 
depression.  The Veteran reported no pain and the examiner noted 
no skin breakdown over the scar.  The scar was measured as 1 cm 
in width and 5.5 cm in length and was not found to be painful or 
have signs of skin breakdown, inflammation, edema, keloid 
formation or other disabling effects.  It was deemed superficial.  
The Veteran was diagnosed with a healthy scar.  

With respect to the second scar examined, the examiner observed a 
round scar at the posterior thigh 8 cm superior to the popliteal 
space without adherence, depression, or color difference, but was 
firm to the touch, as it might have a retained fragment.  The 
examiner noted no skin breakdown over the scar or reports of 
pain.  The scar was observed to be .8 cm in width and .8 cm in 
length, with an area of less than 6 sq in (39 sq cm).  

The examiner observed that the scar was not painful and had no 
signs of skin breakdown.  It  was superficial and had no 
inflammation, edema or keloid formation, or other disabling 
effects.  The Veteran was diagnosed with a healthy scar.  
 
With respect to the third scar examined, the examiner noted a 
horizontal scar on the left posterior surface of the lower leg 15 
cm superior to the lateral malleolus, with no adherence, color 
difference, depression, skin breakdown over the scar or reports 
of pain.  

On examination, the examiner noted a maximum width of 1 cm and a 
maximum length of 4 cm.  The scar was not painful and  had no 
signs of skin breakdown. It was superficial.  It  had no 
inflammation, edema, keloid formation or other disabling effects.  
The Veteran was diagnosed with a healthy scar.  

With respect to the fourth scar examined, the examiner noted an 
oblique scar at the upper posterior medial lower leg that had no 
adherence or color difference, mild depression, and no skin 
breakdown over the scar or reports of pain.  

The examiner noted the scar to be a maximum width of 1.5 cm and a 
maximum length of 9 cm, and it was not painful and had no signs 
of skin breakdown.  It was superficial and had no inflammation, 
edema, keloid formation, or other disabling effects.  The Veteran 
was diagnosed with a healthy scar.  

With respect to the fifth scar examined, the examiner noted an 
irregular oval shaped scar medial to the 4th scar at the 
posterior upper lower leg, without skin breakdown or reports of 
pain.  It had a maximum width of 2 cm and a maximum length of 3.5 
cm, with an area of less than 6 sq in (39 sq. cm).  

The examiner noted the scar was not painful and  had no signs of 
skin breakdown.  It was superficial and had no inflammation, 
edema, keloid formation, or other disabling effects.  The Veteran 
was diagnosed with a healthy scar.  

With respect to the sixth scar examined, the examiner noted a 
horizontal scar mid medial calf, with no depression or adherence, 
that was slightly darker in color and had not skin breakdown or 
reports of pain.  The examiner observed a maximum width of 2 cm 
and a maximum length of 4 cm, and an area of less than 6 sq in 
(39 sq. cm).  

The examiner noted the scar was not painful and had no signs of 
skin breakdown.  It was superficial and had no inflammation, 
edema, keloid formation, or other disabling effects.  The Veteran 
was diagnosed with a healthy scar.  

The examiner again commented on the Veteran's employability, and 
noted that he reported that his reason for his current 
unemployment was because of "PTSD, SS, and VA."  

Further, the examiner indicated that there were no significant 
effects of the scars on his occupation or on usual daily 
activities.  The examiner specifically opined that the current 
severity of the service-connected multiple SFW residuals of the 
left lower extremity was minimal and that there were no 
functional disabilities of the left lower extremity.   

The examiner noted that there was decreased sensation; however, 
the pattern seen was typical of diabetic neuropathy and was seen 
in all 4 extremities.  The examiner concluded that scars were not 
disfiguring and were stable, and that there were no functional 
residuals related to the shrapnel wounds.  

On this record, the Board finds that the Veteran's multiple 
penetrating SFWs of the left lower extremity located above the 
knee were superficial and did not result in more than slight 
muscle damage or loss.  38 C.F.R. § 4.118 including Diagnostic 
Codes (DCs) 7801 to 7805 (2008); 38 C.F.R. § 4.118 including DCs 
7801 to 7805 (2010).  The record also does not show that these 
scars are painful, unstable, deep, nonlinear or significant in 
size.  

However, located below the knee, the SFWs are shown to involve 
the same area of the posterior calf and to be relatively larger 
in size.   Given the location and extent of the wound residuals 
in this region, the Board finds that the service-connected 
disability picture to this extent more nearly resembles that of 
moderate damage to Muscle Group XI of the left lower leg.  

Accordingly, on this record, an increased rating of 10 percent 
for the service-connected SFW residuals of the left lower 
extremity under Diagnostic Code XI is warranted.      


Other Considerations and General Conclusions

The above determination is based upon consideration of the 
applicable schedular criteria.  The Veteran has submitted no 
evidence showing that his SFW disabilities have markedly 
interfered with his employment status beyond that interference 
contemplated by their assigned evaluations.  

During his VA examinations in August 2003 and July 2009, it was 
noted that the Veteran was currently unemployed because of 
"PTSD, SS and VA."  However, this assertion will be the subject 
of further development.   Moreover, the question of whether the 
Veteran is experiencing residual disability due to diabetes 
mellitus were required additional consideration by the RO.  

The service-connected SFW residuals of the left lower extremity 
alone are not shown to be unusual or exceptional manifestations 
that would obviate the application of the established rating 
criteria in this case.  

As such, the Board is not required to remand this matter to the 
RO for referral actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra- schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. Peake, 22 
Vet. App. 111, 115 (2008).    

Finally, the Board has considered whether "staged" ratings are 
appropriate for any of the claims on appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The record, however, does not support assigning 
different percentage disability ratings during the period of the 
appeal.  


ORDER

An increased rating of 10 percent, but not higher for the 
service-connected SFW residuals of the left lower extremity is 
granted, subject to the regulations controlling disbursement of 
VA monetary benefits.  


REMAND

The recent VA examination of the peripheral nerves of the left 
lower extremity revealed findings of mild decreased vibration at 
the knee, ankle, and great toe and reported a diagnosis of 
diabetic peripheral neuropathy, the etiology of which has been 
exclusively attributed to diabetes mellitus.  

Because the Veteran is shown to have had combat service in the 
Republic of Vietnam,  this matter must be subject of further 
development by the RO.   

The Board also observes that a request for TDIU, whether 
expressly raised by a veteran or reasonably raised by the record, 
is not a separate claim for benefits, but rather part of the 
adjudication of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  

Thus, when TDIU is raised during the appeal of a rating for a 
disability, it is part of the claim for benefits of the 
underlying disability.  Id at 454.  

During a July 2009 VA examination, the Veteran reported that he 
is currently unemployed, and that he has been for the past 2 to 5 
years.  The Board finds, therefore, that the record raises the 
issue of a TDIU claim in this matter.  

As noted, the Veteran may be in receipt of SSA disability 
benefits related to nonservice-connected PTSD (see the July 2009 
VA examination report).  The duty to assist includes requesting 
information and records from the SSA which were relied upon in 
any disability determination.  See Hayes v. Brown, 9 Vet. App. 
67, 74 (1996).  

The Board notes that a claim of service connection for PTSD has 
been referred to the RO for further adjudication in the 
Introduction portion of this decision.  The RO should attempt to 
develop and, if warranted, adjudicate the claim for service 
connection for PTSD before proceeding with the adjudication of 
the matter of TDIU.  

Additionally, the Veteran has not received notice of the evidence 
needed to substantiate a TDIU claim to date.  Such action, and an 
adjudication of the claim, are needed in view of Rice.  

Accordingly, these remaining matters are REMANDED to the RO for 
the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding the claims of service connection 
for diabetes mellitus and for a TDIU 
rating.  This letter must inform the 
Veteran about the information and evidence 
that is necessary to substantiate the 
claims and provide notification of both the 
type of evidence that VA will seek to 
obtain and the type of evidence that is 
expected to be furnished by the Veteran.  

2.  The RO should contact the Veteran and 
his representative and request that he 
provide sufficient information, and if 
necessary, authorization, to enable the RO 
to obtain any additional evidence pertinent 
to the claim of service connection for 
diabetes mellitus and for a TDIU rating.  
After securing the necessary authorizations 
for release of this information, the RO 
should seek to obtain copies of all records 
referred to by the Veteran not already on 
file.  

3.  The RO should take all indicated action 
to obtain any records pertinent to the 
Veteran's receipt of Social Security 
Administration disability benefits as well 
as the medical records relied upon 
concerning that claim.  

4.  After any available records are added 
to the claims file, the RO should schedule 
the Veteran for any indicated VA 
examination(s) to address these outstanding 
claims.  The Veteran's claims file must be 
reviewed by the examiner(s).  All indicated 
tests should be performed and all findings 
should be reported in detail.   

The examiner(s) should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  If the 
Veteran fails, without good cause, to 
report to the scheduled examination, the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  

5.  Following completion of all indicated 
development, the RO should readjudicate the 
claim of service connection for diabetes 
mellitus and for a TDIU rating.  If any 
benefit sought on appeal remains denied, 
then the RO should furnish a fully 
responsive SSOC to the Veteran and his 
representative, and afford them with a 
reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


